o

                                        ORIGINAL
&    LEONARD G. HOROWITZ
     and SHERRI KANE,pro se
     5348 Vegas Drive, Suite 353                                     JUN 12 2019
     Las Vegas, NV 89108
     Tel: 310-877-3002;                                        a,
                                                                "^UEBEITIA,CLERK
     Email: Editor@MedicalVeritas.org


                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF HAWAII

                                                 Civ. No. 19-00275 JAO RT
    JASON HESTER
      State Case Plaintiff                       REPLY TO COURT ORDER
              vs.
                                                 (DOC. 18)TO SHOW CAUSE
    LEONARD G. HOROWITZ
                                                 WHY SUBJECT MATTER
    and SHERRI KANE,                             JURISDICTION REQUIRES
     State Case Defendants
                                                 FEDERAL COURT PROCEEDINGS,
    and                                          WHY REMOVAL IS PROPER
                                                 UNDER 28 U.S.C. §§ 1441 and 1446,
    LEONARD G. HOROWITZ                          AND THE 5/31/19 COMPLAINT
    and SHERRI KANE,                             FOR INJUNCTIVE RELEF
      Federal Case Plaintiffs                    IS REQUIRED TO PREVENT
               vs.
                                                 MORE IRREPARABLE HARM
    PAUL J. SULLA,JR., and
                                                 [FRCP Rule 7(b), Rule I];
    PAUL J. SULLA,JR., ATTORNEY AT LAW,
                                                 CERTIFICATE OF SERVICE
    A LAW CORPORATION;
    HALAl HEIGHTS,LLC;PATRICK SNIFFEN;
    BRADLEY R. TAMM;HOWARD M.S. HU;              JUDGE: HON. JILL A. OTAKE
    GARY VICTOR DUBIN;STEPHEN D.
    WHITTAKER; and JOHN S. CARROLL               DEADLINE: JUNE 19,2019
     Federal Case Defendants




            REPLY TO COURT ORDER(DOC.18)TO SHOW CAUSE WHY
          SUBJECT MATTER JURISDICTION REQUIRES FEDERAL COURT
          PROCEEDINGS,WHY REMOVAL IS PROPER UNDER 28 U.S.C.§§
           1441 and 1446, AND THE 5/31/19 COMPLAINT FOR INJUNCTIVE
          RELEF IS REQUIRED TO PREVENT MORE IRREPARABLE HARM
    COMES NOW Leonard G. Horowitz and Sherri Kane, pro se (collectively,
"Petitioners"), responding to the Honorable Court's Doc. 18 "Order to Show Cause"
why this action should not be remanded and/or dismissed for lack ofsubject matter
jurisdiction. The reason is the State court "initial pleading" is satisfied as
contemplated by 28 U.S.C.§ 1446(b)(3). Plus, contrary to the Court's writing "there
is no state court action to remove to federal court")the Intermediate Court of
Appeals(ICA)Memorandum Opinion(MO)of May 2,2019, verifies three State
court(consolidated) actions being removed by these State defendants in those cases,
who are complying with 28 U.S.C. § 1446(b)(3) as required to protect these victims
of alleged malicious prosecution to prevent more irreparable harm to them. Most
substantively, the MO presents an "other paper."Id. That "initial pleading"(the
ICA-filed MO)contains substantial new evidence raising exclusively federal claims
against State and federal actors notparties in the State cases, but 'ascertained' in
wrongdoing by the MO,as detailed in the May 31,2019 Notice ofRemoval and
Complaint(hereafter,"NRC")."Within the Ninth Circuit, the phrase 'other paper'
has been interpreted as'documents generated within the state court litigation[.]'"^
     The Petitioners' NRC details the causes of State law preemption bearing on
conspiracy to commit torts and crimes by abuse of State court processes. The
resulting federal claims (e.g., 42 U.S.C. 1983), and this federal removal action,
comports with 28 U.S.C. §§ 1441 and 1446. The combination ofthe timely
Removal plus Complaint also comports with FRCP Rule 1 to "secure the just,
speedy, and inexpensive determination ofevery action and proceeding." Id.

   'Hawaii v. Abbott Laboratories, Inc.,469 F. Supp. 2d 842 - Dist. Court, D. Hawaii 2006,
cites Green, 274 F.3d at 265 "(finding that an intervening case that preempted certain state law
constituted an 'order' from which defendants could file a second removal notice, considering that
state law had been preempted)." We Defendants in Civ. No. 14-1-0304 had removed that case to
federal court in CV 14 00413 JMS/RLP, but it was remanded. Subsequently, another State and
three ICA cases commenced that we allege preempted state laws. Ninth Circuit quote cites Rose
V. Beverly Health & Rehabilitation. Servs., Inc., No. 1:06cv0067,2006 WL 2067060,at *5
(E.D.Cal.2006)
                                                                                               1
A.Standards of Review

  28 U.S.C.§ 1446 states in relevant part(b)(3):(b)Requirements; Generally.—
      Except as provided in subsection (c),ifthe case stated by the initialpleading is not
    removable, a notice ofremoval may befiled within thirty days after receipt by the
    defendant,through service or otherwise, ofa copy ofan amended pleading, motion, order
    or other paperfrom which it mayfirst be ascertained that the case is one which is or has
    become removable.[Emphasis added.]

  28 U.S.C.§ 1343 Civil rights and elective franchise provides remedies to recover damages
   from injuries and deprived rights and properties, including prosecution against persons who,
   pursuant to 42 U.S.C.§ 1986, neglected to prevent such damages.

B. Argument
      I. Removal Notice and Complaint(RNC)exercises 28 U.S.C.§§ 1441 and
1446, parts(a)and (b)(3), as well as FRCP Rule 1

    The Honorable Court's first concern states: "It is unclear how a state appellate
court decision addressing a consolidated appeal and a subsequent order addressing a
motion for reconsideration constitute an 'initial pleading' as contemplated by 28
U.S.C. § 1446." Quoting Sikirica v. Nationwide Ins. Co., 416 F. 3d 214 - Court of
Appeals, 3rd Circuit 2005,"Looking to the plain language of Section 1446(b), the
court reasoned that 'initial pleading' does not necessarily mean 'complaint,' so the
statute does not require the receipt ofa complaint to trigger the removal period." The
May 31,2019,RNC makes known that the MO raised federal claims, and
"ascertained" State and federal actors who are alleged to be liable. This justified the
simultaneous RNC that exercises 28 U.S.C. §§ 1441 and 1446, parts(a)and (b)(3), as
well as FRCP Rule 1.

    "In a case not originally removable, a defendant who receives a pleading or other
paper indicating the post commencement satisfaction offederal jurisdictional
requirements ... may remove the case to federal court within 30 days ofreceiving
such information. § 1446(b). Caterpillar Inc. v. Lewis,519US61 - Supreme Court
1996."[A] case does not become removable until the particular basis on which
removal is sought becomes apparent from the record." Durham v. Lockheed Martin
Corp.,445 F. 3d 1247 - Court of Appeals, 9th Circuit 2006,"The renewed removal
window opens,... when the defendant receives a document'from which it may first
be ascertained that the case is one which is or has become removable.'" Id', § 1446(b).
    That language of28 U.S.C. § 1446(b), especially the word 'ascertained,' is
crucial."'Ascertain' means 'to make certain, exact, or precise' or 'to find out or leam
with certainty.' [This] seems to require a greater level ofcertainty or that the facts
supporting removability be stated unequivocally. Bosky v. Kroger Tex., LP, 288 F.3d
208,211 (5th Cir.2002)See also Addo v. Globe Life & AccidentIns. Co., 230 F.3d
759, 762(5th Cir.2000)("[The]'other paper'[in this instant case the MO]... gives
the defendant [first] notice ofthe changed circumstances which now support federal
jurisdiction." quoted in Pretka v. Kolter City Plaza II, Inc.,608 F. 3d 744 - Court of
Appeals, 11th Circuit 2010. The MO triggers each ofthe aforementioned conditions
and elements requiring federal removal based on subject matter jurisdiction, and
ascertained violations of42 U.S.C. §§ 1983 and 1986,inter alia.
    Furthermore, this right ofremoval is compounded by the new claims raised
against two State and one federal officer, ascertained by the MO. State actors Sniffen
and Tamm,and U.S. Bankruptcy Court Trustee Hu,are alleged to have defied their
oaths of offices, neglected their duties to prevent Sulla's damaging conversion, and
actively aided-and-abetted Sulla's scheme to convert the subject Property. The
Supreme Court "has held that the right ofremoval is absolute for conduct performed
under color offederal office ...'" Op cit. Durham. A § 1983 action can lie against a
private party when "he is a willful participant in joint action with the State or its
agents/'Dennis v. Sparks,449 U.S. 24,27(1980)" as is the case with Hu,Tamm,
Sniffen, Sulla and Whittaker, resulting in the Petitioners' deprivations and damages.
      "When the defendant receives enough facts to remove on any basis under
section 1441,the case is removable,..." (Id.) To do otherwise, would "paralyze the
operations ofthe government.'" Bradford, 284 F.2d at 310(quoting Davis, 100 U.S.
at 263,25 L.Ed. 648).
                                                                                         3
    The MO provides substantial new evidence that the RNC is proper under 28
U.S.C. 28 U.S.C. § 1441(a)by 28 U.S.C. § 1446(b)(3). Congress provided for
removals by victims of civil rights violations pursuant to 28 U.S.C. § 1441(a),that
begins: "Except as otherwise expressly provided by Act of Congress, any civil action
brought in a State court of which the district courts ofthe United States have original
jurisdiction, may be removed by the defendant or the defendants." The State-
consolidated cases were brought against the Petitioners as defendants by a provably
'sham Plaintiff to convert real property by alleged malicious prosecutions and
public corruption. By "Act of Congress," 28 U.S.C. § 1446(b)(3), removal is
encouraged by reason ofthe 'ascertained' federal claims in the MO (i.e., an 'other
paper'), following the cited timely procedure the Petitioners followed.
    Under 28 U.S.C. § 1441(c)(l)(A)(B)"the entire action may be removed," in this
instance because besides exclusively federal claims being raised here,there are no
state claims pending against any ofthe parties charged with torts and committing
RICO 'predicate acts'in the new Complaint.^ Moreover, it cannot be reasonably
argued that the Petitioners' 1983 claim arises from 'a single alleged wrong,' but
multiple malicious prosecutions in a conspiracy to deprive compounding since 2009.
This federal claim is "separate and independent," thus removable, as it arises from
multiple governmental wrongs first ascertained by the MO.Hummel v. Kamehameha
Schools/Bernice Pauahi Bishop,749 F. Supp. 1023 - Dist. Court,D.Hawaii 1990.


^ Pursuant to PRC? Rule 1, it might be advisable to consolidate pending RICO and other claims
against Paul J. Sulla, Jr., et. al. filed in federal case 1:15-cy 00186-JMS-BMK xmder
administrative stay at present."Plaintiff Hester" is provably a "sham Plaintiff strawman of
Sulla. That may be material to removal, or any consideration of'severing' any State law claims
pursuant to 28 U.S.C. § 1441 (c)(2). Severing, however, would not comport with FRCP Rule 1
nor case law."The consent of'nominal, unknown or fraudulently joined parties,'...is not
required. See United Computer Svs.. Inc. v. AT & T Corp.. 298 F.3d 756,762(9tb Cir. 2002)."
'Sham plaintiff Hester's permission is, therefore, not required to secure this Court's jurisdiction
in these matters of adjudicating the pending exclusively federal claim(s).
II. The May 31,2019 RNC Filing Comports with 28 U.S.C.§§ 1331 and 1343;
while Denying Federal Adjudication Violates FRCP Rule 1 and would Subject
Petitioners to More Irreparable Harm From Civil Rights Deprivations


    This action is brought against alleged conspirators—^two State actors, court
officers, and a federal official—^under 42 U.S.C. § 1983, inter alia, for invidiously
discriminatory deprivations ofthe Petitioners' equal rights and protections. This
concerns 28 U.S.C. § 1331 that states,"The district courts shall have original
jurisdiction of all civil actions arising under the Constitution, laws, or treaties ofthe
United States." 28 U.S.C. § 1343 is exercised for remedial action. To comport with
FRCP Rule 1, the May 31,2019 filing included:(1)The Notice of Removal;(2)the
new Complaint;(3)the Motion to Show Cause why the Petitioner should remain
homeless with increasing damage, distress, and injustice; and(4)the Remedy by
which the Court may order prompt Injunctive Relief. This would require the ICA-
affirmed wrongdoers to vacate the Petitioners' Property promptly, permitting the
                                                                                    •     3 rr-i
Petitioners to begin their recovery ofrights and properties wrongly deprived. The
Court can avert further "deprivation ofthe equal enjoyment ofrights secured by the
law" by advancing the Plaintiffs' federal claim(s). Butler v. United States^ 365 F.
Supp. 1035 - Dist. Court, D.Hawaii 1973. Federal adjudication on the merits
opposes the corruption alleged, and helps protect society as well as the Petitioners.

    RESPECTFULLY SUBMITTED,

    DATED:Hen^u,HI,June 12,2019

   ONARD G.HOROWITZ,pro se                           SHERRI KANE,pro se


^ The Court's Doc. 18 directs the Petitioners to "not reassert any arguments presented in the
Notice of Removal." Accordingly,the alleged civil rights and substantive due process abuses
arising imder a'common nucleus of operative facts' authorizing federal jurisdiction for damages
xmder 28 U.S.C. § 1343(a)(l-4)in State are not reasserted here. Nunez v. City ofLos Angeles,
147 F. 3d 867- Court of Appeals,9th Circuit 1998.
 LEONARD G. HOROWITZ
 and SHERRI KANE,pro se
 5348 Vegas Drive, Suite 353
 Las Vegas,NY 89108
 Tel; 310-877-3002;
 Email: Editor@MedicalVeritas.org


                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF HAWAII


                                                  Civ. No. 19-00275 JAG RT
JASON HESTER
 PlaintifFCounterclaim Defendant
            vs.

LEONARD G. HOROWITZ
and SHERRI KANE,
                                                  CERTIFICATE OF SERVICE
 Defendants/Counterclaimants


and


LEONARD G. HOROWITZ
and SHERRI KANE,
  Counterclaimants
             vs.

PAUL J. SULLA,JR., and
PAUL J. SULLA,JR., ATTORNEY AT LAW,
A LAW CORPORATION;
HALAl HEIGHTS,LLC;PATRICK SNIFFEN;
BRADLEY R. TAMM;HOWARD M.S. HU;
GARY VICTOR DUBIN;STEPHEN D.
WHITTAKER;and JOHN S. CARROLL
      Third Party Counterclaim Defendants




                                    CERTIFICATE OF SERVICE
                        CERTIFICATE OF SERVICE


WE HEREBY CERTIFY that on this 12^ day of June,2019, we served a Irue
and correct copy ofthe foregoing"REPLY TO COURT ORDER(DOC.18)
TO SHOW CAUSE WHY SUBJECT MATTER JURISDICTION
REQUIRES FEDERAL COURT PROCEEDINGS,WHY REMOVAL IS
PROPER UNDER 28 U.S.C.§§ 1441 and 1446, AND THE 5/31/19
COMPLAINT FOR INJUNCTIVE RELEF IS REQUIRED TO PREVENT
MORE IRREPARABLE HARM" by the method described below to:

                                             Delivery by:

THE CLERK OF THE U.S. DISTRICT COURT
HONORABLE JUDGE JILL A. OTAKE
IN THE U.S. DISTRICT COURT
FOR THE DISTRICT OF HAWAII                            U.S. Mail
300 Ala Moana Blvd.#C338                         X   Hand
Honolulu, HI 96850                                   Pacer
808-541-1300


PAUL J. SULLA,JR.(5258)                               U.S. Mail
Attorney for JASON HESTER                        X    Pacer
PAUL J. SULLA,JR. LAW,and                             Hand
THE ECLECTIC CENTER,et. al.
106 Kamehameha Ave., Ste. 2A
Hilo, HI 96720
808-933-3600


HOWARD M.S. HU,TRUSTEE
Chapter 13 Trustee                                    U.S. Mail
1132 Bishop Street, Suite 301                         Hand
Honolulu, HI 96813                               X    Pacer
Telephone:(808)526-3083

BRADLEY R. TAMM(JD 7841)
Attorney at Law and                                   U.S. Mail
Director, Office of Disciplinary Counsel              Hand
P.O. Box 3047                                         Pacer
Honolulu, Hawai'i 96802
(808)206-1120
LT.PATRICK SNIFFEN                    X     U.S. Mail
State ofHawaii Sheriffs Department,             Hand
Maui Section2145 Main St.,                       Pacer
Wailuku, HI 96793
(808)244-2900

STEPHEN D. WHITTAKER(2191)                      _ U.S. Mail
73-1459 Kaloko Drive                  X         Pacer
KailuaKona,HI 96740                             Hand Delivery
808-960-4536


GARY VICTOR DUBIN
DUBIN LAW OFFICES                               U.S. Mail
55 Merchant Street, Suite 3100                  Hand Delivery
Honolulu, HI 96813                    X         Pacer
(808)537-2300

JOHN S. CARROLL                                 U.S. Mail
810 Richards St #810,                           Hand Delivery
Honolulu, HI 96813                    X         Pacer
(808)526-9111




                             ARD          KAN
